PER CURIAM.
This cause is here on a petition for writ of certiorari supported by certificate of the District Court of Appeal, First District, that its decision is one which involves a question of great public interest. See Section 4(2), Article V, Constitution of Florida, F.S.A.
The factual circumstances, background and questions involved are set forth in the decision of the District Court in State ex rel. Sunair Electronics v. Green, 177 So.2d 490, decided July 27, 1965.
The writ issued and oral argument by the parties have been heard. We hold that the District Court of Appeal correctly decided the issue before it, and we adopt such as the ruling of this court.
The writ of certiorari is accordingly
Discharged.
THORNAL, C. J., and DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.